Mr. Justice Teller
delivered, the opinion of the court.
Plaintiff in error brought an action against the defendants in error alleging a sale to him by the Board of County Commissioners of Pitkin County of certain tax certificates, a tender by him to the County Treasurer of the purchase price of said certificates, and the refusal of said treasurer to accept the same.
It is further alleged that the defendant, Erickson, after the purchase by plaintiff, purchased the said certificates of the said Board, and that the said certificates were thereupon assigned to said Erickson.
*573The prayer for relief was substantially the same as that stated in the case of Kobey v. Board of County Commissioners and Jewett, supra, 192 Pac. 502. The general demurrer to the complaint was sustained. Plaintiff elected to stand upon his complaint and has brought the case here for review. The complaint was deficient for the reasons stated in the opinion in the ease last mentioned. The judgment is accordingly affirmed.
Chief Justice Garrigues and Mr. Justice Burke concur.